 1
                                                         JS-6
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                      (SOUTHERN DIVISION - SANTA ANA)
11

12   NATALIE LAMBERT,                       Case No. 8:18-cv-01566-JLS-JDE
13             Plaintiff,
                                            JUDGMENT
14        v.
15   UNIREGISTRY, INC., a Delaware
     corporation; SEVAN DERDERIAN,
16                                          (Orange County Superior Court, Case
               Defendants.                  No. 30-2018-01007644-CU-OE-CJC)
17

18

19

20

21

22

23

24

25

26

27

28
 1         On December 2, 2019, this Court entered an Order Granting Defendants
 2   Uniregistry, Inc.’s and Sevan Derderian’s (collectively “Defendants’”) Motion for
 3   Summary Judgment (Doc. 22), following briefing by the parties and a hearing on
 4   November 15, 2019. Specifically, the Court granted summary judgment in
 5   Defendants’ favor and against Plaintiff Natalie Lambert on Plaintiff’s First Claim for
 6   Sexual Harassment under the California Fair Employment and Housing Act (FEHA)
 7   (Cal. Gov. Code § 12940(j)) and Second Claim for Retaliation under FEHA (Cal.
 8   Gov. Code § 12940(h)). Therefore, Plaintiff Natalie Lambert shall recover nothing
 9   from Defendants and this case shall be dismissed in favor of Defendants on the
10   merits.
11         IT IS THEREFORE ORDERED AND ADJUDGED that judgment is entered
12   in favor of Defendants Uniregistry, Inc. and Sevan Derderian and against Plaintiff
13   Natalie Lambert and that Defendant Uniregistry, Inc. recover its costs.
14

15

16

17   Dated: December 20, 2019
18

19

20
                                           HONORABLE JOSEPHINE L. STATON
21                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                1
